213 F.2d 543
Frank WORTMAN, Appellant,v.UNITED STATES of America.
No. 15023.
United States Court of Appeals, Eighth Circuit.
May 5, 1954.

Appeal from the United States District Court, Eastern District of Missouri.
Morris A. Shenker, Bernard J. Mellman and Sidney M. Glaser, St. Louis, Mo., for appellant.
Harry Richards, U.S. Atty., Wm. K. Stanard, II.  Sp. Asst. to U.S. Atty., St. Louis, Mo., and Max H. Goldschein, Sp. Asst. to Atty. Gen., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant, etc.